Citation Nr: 1142299	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction from a 30 percent rating to 20 percent for degenerative joint disease of the cervical spine to include intervertebral disc syndrome, effective July 1, 2009.  

2.  Propriety of the reduction from a 30 percent rating to 10 percent for right elbow tendonitis with degenerative joint disease, effective July 1, 2009.  

3.  Propriety of the reduction from a 10 percent rating to a noncompensable rating for superficial peroneal right arm radiculopathy, effective July 1, 2009.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Roger Hale, Attorney

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from May 1990 to August 1990, and from August 2002 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

On a VA Form 9 which was received by VA in January 2010, the appellant indicated that he desired to attend a video conference hearing to be conducted by a Veteran's Law Judge and also that he desired to attend a hearing to be conducted by a Veteran's Law Judge at his RO.  He was scheduled for a video conference hearing.  In September 2011, the Veteran's representative submitted a statement indicating that the appellant was declining the offer of a video conference hearing and preferred to wait for a hearing to be conducted in person by a Veteran's Law Judge at his local RO.  The appellant has not been afforded his requested hearing.  He should be scheduled for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal and other applicable provisions.  After the hearing is conducted, or the appellant cancels the hearing or fails to report, the case should be returned to the Board for further review.

The appellant and his representative have has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


